      Case 1:20-cv-22050-FAM Document 4 Entered on FLSD Docket 05/18/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Southern District of Florida


           SISVEL INTERNATIONAL S.A., and                             )
                    SISVEL S.p.A.                                     )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 20-cv-22050-FAM
                                                                      )
                   BLU PRODUCTS INC.                                  )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BLU PRODUCTS INC.
                                           c/o its Registered Agent
                                           Bernard L. Egozi
                                           2999 NE 191st Street, Number 407
                                           Aventura, Florida 33180



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jorge Espinosa, Esq.,
                                           GRAY | ROBINSON, P.A.,
                                           333 S.E. 2nd Ave., Suite 300,
                                           Miami, FL 33131



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:             05/18/2020
                                                                                                          s/ Johanna Borges
